Exhibit 10.1(b)


AMENDMENT (this “Amendment”) dated as of September 28, 2012, by and among WireCo
WorldGroup Inc., f/k/a Wire Rope Corporation of America, Inc. (the “Company”)
and Ira Glazer (the “Executive”) to the EMPLOYMENT TERM SHEET (the “Original
Agreement”), dated as of February 8, 2007, by and among  the Company and the
Executive.
 
WHEREAS, the parties wish to amend certain terms of the Original Agreement as
hereinafter provided.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants,
representations, warranties and agreements hereinafter set forth and set forth
in the Original Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:
 
Section 1.  Bonus Plan.  The paragraph entitled “Annual Bonus” is hereby amended
by deleting the phrase “fiscal 2011” and replacing it with the phrase “fiscal
2012 and beyond”.  Exhibit A to the Original Agreement is hereby replaced in its
entirety by Exhibit A hereto.
 
Section 2.  Effect.  Except as expressly amended hereby, the Original Agreement
continues to be, and shall remain, in full force and effect in accordance with
its terms with no other modification or waiver and is hereby ratified and
confirmed.  The provisions set forth in the paragraph of the Original Agreement
entitled “Governing Law/Forum of Dispute Resolution” are incorporated by
reference as if set forth fully herein.
 


 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first written above.
 


 

      COMPANY:                       WIRECO WORLDGROUP INC.                

 

      By: /s/ Dexter Paine           Name: Dexter Paine           Title:  
Director  



 

      EXECUTIVE:                            

 

      By: /s/ Ira Glazer           Ira Glazer  


 


 

[Signature Page to Employment Term Sheet Amendment]
 
 

--------------------------------------------------------------------------------

 

Exhibit A


 CEO Bonus Plan
For Fiscal Year 2012 & Beyond


Purpose:
To structure an incentive plan that aligns the interests of the CEO; the
principal shareholders; and the relevant stakeholders of the company toward
achieving optimum results for the respective constituents.  Objectives (set
annually by the Board of Directors; and, consistent with the investment thesis
developed by Paine & Partners (f/k/a Fox Paine) in its 2006 acquisition of WRCA)
will consist of attainment of annual budgeted EBITDA results audited annually.

 
Structure; measurements; and application:
The bonus plan, exclusively structured for the CEO, is designed to pay a bonus
of 1.00% of EBITDA for achievement of 100% of the budgeted EBITDA.  If WireCo
WorldGroup (Cayman) Inc.’s (f/k/a Wire Rope Corporation of America) exceeds
budgeted EBITDA by 10%, the bonus plan payment has the potential to reach a
maximum target of 1.80% of EBITDA.


Range of bonus potential:
 
i.)
The minimum performance by the company in order for any bonus payment to be made
requires achievement of 90% of the budgeted EBITDA for the fiscal year. At 90%
of budgeted EBITDA, the bonus target would be 0.05% of EBITDA ($62,800, based on
the 2012 budget of $139.6 million).

 
ii.)
As the EBITDA approaches the budgeted EBITDA (between 90% and 100%) the bonus
target potential increases as a percentage of EBITDA from 0.05% to 1.00%, as
described below.

 
iii.)
The bonus potential continues to increase, as described below, until it reaches
a maximum target of 1.80% of EBITDA, which is achieved when EBITDA reaches 110%
of the budgeted EBITDA for the fiscal year.



Calculation of Bonus:
The actual calculations for the cash payout to the CEO will be determined by the
cash portion due strictly to attainment of financial goals will equal 100% of
the “Performance-Based Amount,” which will be determined as follows: If actual
EBITDA is 90% of budgeted EBITDA, the Performance-Based Amount shall equal 0.05%
of EBITDA; if actual EBITDA is between 90% and 100% of budgeted EBITDA, the
Performance-Based Amount shall equal (x) EBITDA times (y) the sum of (i) 0.05%
and (ii) the number of percentage points by which actual EBITDA exceeds 90%
(rounded to the nearest 10th of a point and taken as a non-percentage amount)
multiplied by 0.095%; if actual EBITDA is 100% of budgeted EBITDA, the
Performance-Based Amount shall equal 1.00% of EBITDA; if actual EBITDA exceeds
100% of budgeted EBITDA, the Performance-Based Amount shall equal (x) EBITDA
times (y) the sum of (i) 1.00% and (ii) the number of percentage points by which
actual EBITDA exceeds 100% (rounded to the nearest 10th of a point and taken as
a non-percentage amount) multiplied by 0.080%; plus,


Bonus Calculation Examples:


This bonus calculation example uses the 2012 annual budgeted EBITDA as proposed
by WireCo management and accepted by the Board of Directors. Subsequent year’s
bonus calculations will use the annual budgeted EBITDA as proposed by WireCo
management and accepted by the Board of Directors.
 
 


 
 

--------------------------------------------------------------------------------

 


     
Minimum
Performance
      Target      
Maximum
Performance
 
FY 2012 EBITDA
 
  
$
125.6 MM
  
 
$
139.6 MM
  
 
$
153.6 MM
  
EBITDA Percentage
 
  
 
0.05
% 
   
1.00
% 
   
1.80
% 
Performance-Based Amount
 
  
$
62,820
  
 
$
1,396,000
  
 
$
2,764,080
  

 

                               
  
   
  
       
  
% of Budgeted
EBITDA
 
  
Actual
EBITDA
 
  
Bonus % of
EBITDA
   
Performance-
Based Amount
   
90%
  
  
$
125.6
  
  
 
0.050
% 
 
$
62,820
  
 
91%
  
  
 
127.0
  
  
 
0.145
% 
   
184,286
  
 
92%
  
  
 
128.4
  
  
 
0.240
% 
   
308,349
  
 
93%
  
  
 
129.8
  
  
 
0.335
% 
   
434,820
  
 
94%
  
  
 
131.2
  
  
 
0.430
% 
   
563,700
  
 
95%
  
  
 
132.6
  
  
 
0.525
% 
   
696,193
  
 
96%
  
  
 
134.0
  
  
 
0.620
% 
   
831,096
  
 
97%
  
  
 
135.4
  
  
 
0.715
% 
   
968,407
  
 
98%
  
  
 
136.8
  
  
 
0.810
% 
   
1,108,128
  
 
99%
  
  
 
138.2
  
  
 
0.905
% 
   
1,250,257
  
 
100%
  
  
$
139.6
  
  
 
1.000
% 
 
$
1,396,000
  
 
101%
  
  
 
141.0
  
  
 
1.081
% 
   
1,523,676
  
 
102%
  
  
 
142.4
  
  
 
1.161
% 
   
1,652,556
  
 
103%
  
  
 
143.8
  
  
 
1.241
% 
   
1,785,049
  
 
104%
  
  
 
145.2
  
  
 
1.322
% 
   
1,918,747
  
 
105%
  
  
 
146.6
  
  
 
1.402
% 
   
2,054,854
  
 
106%
  
  
 
148.0
  
  
 
1.482
% 
   
2,193,370
  
 
107%
  
  
 
149.4
  
  
 
1.563
% 
   
2,334,295
  
 
108%
  
  
 
150.8
  
  
 
1.643
% 
   
2,477,629
  
 
109%
  
  
 
152.2
  
  
 
1.724
% 
   
2,623,372
  
 
110%
  
  
 
153.6
  
  
 
1.800
% 
   
2,764,080
  





 
 
 